DETAILED ACTION
The instant application having Application No. 16/522,396 filed on July 25, 2019 is presented for examination by the examiner.
	The amended claims submitted January 14, 2022 in response to the office action mailed October 15, 2021 are under consideration. Claims 1, 3 and 5-20 are pending.

Allowable Subject Matter
Claims 1, 3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the frame further comprises a second frame surface facing the first resilient element, the frame further comprises a connection, wherein the frame connects to the first resilient element at the connection, the shortest distance between the second frame surface and the first resilient element is greater than the shortest distance between the first frame surface and the first resilient element, and a distance between the first frame surface and the connection is less than a distance between the second frame surface and the connection.”
Claims 3 and 5 depend from claim 1 and are allowable for at least the reason stated above. 
Regarding claim 6, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the frame further comprises a second frame surface and a protruding portion, wherein the second frame surface faces the first resilient element, the protruding portion extends along the optical axis, and the protruding portion is disposed on the first frame surface and the second frame surface when viewed along the optical axis.”
Claims 7-14 depend from claim 6 and is allowable for at least the reason stated above. 
Regarding claim 15, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the holder comprises an electrical connecting 
Regarding claim 16, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “further comprising a second driving assembly comprising a first magnetic element and a second magnetic element, and the frame further comprises:
a third frame surface facing the first magnetic element and the second magnetic element; and
a frame side wall comprising a fourth frame surface facing the first magnetic element and the second magnetic element, and the third frame surface and the fourth frame surface are facing in different directions.”
Claims 17-18 depend from claim 16 and is allowable for at least the reason stated above. 
Regarding claim 19, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the frame has a rectangular shape, and a stopping portion is positioned at the corner of the frame and disposed between the first resilient element and the holder.”
Regarding claim 20, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “when the holder moves relative to the frame along the optical axis, the movable distance of the holder toward the first resilient element is different than the movable distance of the holder away from the first resilient element.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872